Notice of Allowance 
1.	This communication is in response to amendments filed on 12/28/2020. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-5, 7-12, 14-17, 18 and 20 are allowed.

Examiner Note:
2.	Claims 15-18 and 20 are statutory. The claims are not rejected under 35 USC § 101, because the “computer readable storage medium” recited in claim 15 excludes transitory signal per se as disclosed the specification paragraph [0081].

Reasons for Allowance
3.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Yom-Tov et al. (US 2014/0377727) teaches determining psychological event such as depression of social media user. The determination generates behavior baseline from previous events and monitoring current online interaction of the user. In response detecting deviation between the behavior baseline and the current online activity, determining a potential behavior change associated with the user. Yom-Top applies keywords extracted from online posts to determine the deviation.
The prior art of record Dancel (US 2019/0052724) teaches detecting abusive behavior in an online communication environment and a moderation receive confirmation about the detected behavior from designated partner.
determining a confidence level for the event as cause of the deviation between the online behavior profile and the baseline online behavior profile by comparing the event with a measurement of stress level of the user from one or more activity monitoring devices of the user, where the confidence level is based on the stress level being within a predetermined range that is associated with the event; in response to the confidence level being below a predetermined threshold, corroborating an occurrence of the event that is determined by receiving a verification from a second user, wherein the second user verifies that the event occurred via an electronic confirmation” recited in claims 1,8 and 15.
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1, 8, 15 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454                                                                                                                                                                                                        

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454